Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Application #17171842 filed 02/09/2021. Claims 1-30 are subject to examination.

Priority
Acknowledgement is made to this application's claim for priority to provisional application 62976819 filed 02/14/2020.

Allowable Subject Matter
Claim 4-8, 11-12, 17, 20-22, and 24-28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 10, 13, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAN et al. (HAN hereafter) (US 20210058922 A1) in view of Takeda et al. (Takeda hereafter) (US 20220116156 A1).

Regarding claim 1, HAN teaches, A method of wireless communication, the method comprising: 
determining, at a user equipment (UE), that a first uplink (UL) transmission corresponding to a first communication type (Han; FIG. 2A illustrates … the base station sends PDSCH carrying the URLLC traffic in the downlink slot #i, and the HARQ-ACK feedback corresponding to the PDSCH is sent in the uplink time slot #n, Par. 0069) having a first priority overlaps with a second scheduled UL transmission corresponding to a second communication type (Han; FIG. 2A illustrates … At slot #i+1, the base station schedules sending of the PUSCH on uplink slot #n, and the PUSCH carries eMBB data, Par. 0069) having a second priority, wherein the first priority is higher than the second priority (Han; In the case where the UCI message is sent on the PUCCH, at least one of the following conditions should be satisfied: the number of time domain symbols included in the PUCCH is equal to or less than the number of time domain symbols included in PUSCH; the starting symbol of the PUCCH is later than the starting symbol of the PUSCH; the priority of the traffic type corresponding to the PUCCH is higher than the priority of the traffic type corresponding to the PUSCH, Par. 0048); 
multiplexing at least a portion of the first scheduled UL transmission with at least a portion of the second scheduled UL transmission to generate a third UL transmission (Han; If eMBB uplink traffic scheduling is after URLLC downlink traffic transmission, URLLC HARQ-ACK is mapped to eMBB PUSCH in a form of puncturing or rate matching for sending, Par. 0070; In step 110, in a case where overlapped symbols of a plurality of uplink channels exist in time domain, a UE determines a sending mode of the plurality of uplink channels, Par. 0032); and 
transmitting, from the UE to a base station, the third UL transmission (Han; In step 120, the UE sends uplink signals carried by the uplink channels according to the determined sending mode, Par. 0033).  
Although Han teaches sending HARQ-ACK in uplink time slot #n, but fails to explicitly teach,
a first scheduled uplink (UL) transmission.
However, in the same field of endeavor, Takeda teaches, 
a first scheduled uplink (UL) transmission (Takeda; in NR, a value of a certain field in DCI (for example, DCI format 1_0 or 1_1) used for scheduling of the PDSCH indicates feedback timing of the HARQ-ACK for the PDSCH. When the UE uses slot #n+k to transmit a HARQ-ACK for the PDSCH received in slot #n, the value of the certain field may be mapped to the value of k. The certain field is referred to as, for example, a PDSCH-HARQ feedback timing indication (PDSCH-to-HARQ_feedback timing indicator) field or the like, Par. 0038). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Han to include the use of feedback timing indicator as taught by Takeda in order to transmit feedback (Takeda ; Par. 0038).

Regarding claim 13, HAN teaches, An apparatus configured for wireless communication, the apparatus comprising: 
at least one processor (Han; a UE, Par. 0032); and 
a memory coupled to the at least one processor, wherein the at least one processor is configured to (Han; a UE, Par. 0032): 
determine, at a user equipment (UE), that a first uplink (UL) transmission corresponding to a first communication type (Han; FIG. 2A illustrates … the base station sends PDSCH carrying the URLLC traffic in the downlink slot #i, and the HARQ-ACK feedback corresponding to the PDSCH is sent in the uplink time slot #n, Par. 0069) having a first priority overlaps with a second scheduled UL transmission corresponding to a second communication type (Han; FIG. 2A illustrates … At slot #i+1, the base station schedules sending of the PUSCH on uplink slot #n, and the PUSCH carries eMBB data, Par. 0069) having a second priority, wherein the first priority is higher than the second priority (Han; In the case where the UCI message is sent on the PUCCH, at least one of the following conditions should be satisfied: the number of time domain symbols included in the PUCCH is equal to or less than the number of time domain symbols included in PUSCH; the starting symbol of the PUCCH is later than the starting symbol of the PUSCH; the priority of the traffic type corresponding to the PUCCH is higher than the priority of the traffic type corresponding to the PUSCH, Par. 0048); 
multiplex at least a portion of the first scheduled UL transmission with at least a portion of the second scheduled UL transmission to generate a third UL transmission (Han; If eMBB uplink traffic scheduling is after URLLC downlink traffic transmission, URLLC HARQ-ACK is mapped to eMBB PUSCH in a form of puncturing or rate matching for sending, Par. 0070; In step 110, in a case where overlapped symbols of a plurality of uplink channels exist in time domain, a UE determines a sending mode of the plurality of uplink channels, Par. 0032); and 
initiate transmission, from the UE to a base station, of the third UL transmission (Han; In step 120, the UE sends uplink signals carried by the uplink channels according to the determined sending mode, Par. 0033).  
Although Han teaches sending HARQ-ACK in uplink time slot #n, but fails to explicitly teach,
a first scheduled uplink (UL) transmission.
However, in the same field of endeavor, Takeda teaches, 
a first scheduled uplink (UL) transmission (Takeda; in NR, a value of a certain field in DCI (for example, DCI format 1_0 or 1_1) used for scheduling of the PDSCH indicates feedback timing of the HARQ-ACK for the PDSCH. When the UE uses slot #n+k to transmit a HARQ-ACK for the PDSCH received in slot #n, the value of the certain field may be mapped to the value of k. The certain field is referred to as, for example, a PDSCH-HARQ feedback timing indication (PDSCH-to-HARQ_feedback timing indicator) field or the like, Par. 0038). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Han to include the use of feedback timing indicator as taught by Takeda in order to transmit feedback (Takeda ; Par. 0038).

Regarding claim 29, HAN teaches, An apparatus configured for wireless communication, the apparatus comprising (Han; a UE, Par. 0032): 
means for determining, at a user equipment (UE), that a first uplink (UL) transmission corresponding to a first communication type (Han; FIG. 2A illustrates … the base station sends PDSCH carrying the URLLC traffic in the downlink slot #i, and the HARQ-ACK feedback corresponding to the PDSCH is sent in the uplink time slot #n, Par. 0069) having a first priority overlaps with a second scheduled UL transmission corresponding to a second communication type (Han; FIG. 2A illustrates … At slot #i+1, the base station schedules sending of the PUSCH on uplink slot #n, and the PUSCH carries eMBB data, Par. 0069) having a second priority, wherein the first priority is higher than the second priority (Han; In the case where the UCI message is sent on the PUCCH, at least one of the following conditions should be satisfied: the number of time domain symbols included in the PUCCH is equal to or less than the number of time domain symbols included in PUSCH; the starting symbol of the PUCCH is later than the starting symbol of the PUSCH; the priority of the traffic type corresponding to the PUCCH is higher than the priority of the traffic type corresponding to the PUSCH, Par. 0048); 
means for multiplexing at least a portion of the first scheduled UL transmission with at least a portion of the second scheduled UL transmission to generate a third UL transmission (Han; If eMBB uplink traffic scheduling is after URLLC downlink traffic transmission, URLLC HARQ-ACK is mapped to eMBB PUSCH in a form of puncturing or rate matching for sending, Par. 0070; In step 110, in a case where overlapped symbols of a plurality of uplink channels exist in time domain, a UE determines a sending mode of the plurality of uplink channels, Par. 0032); and 
means for transmitting, from the UE to a base station, the third UL transmission (Han; In step 120, the UE sends uplink signals carried by the uplink channels according to the determined sending mode, Par. 0033).  
Although Han teaches sending HARQ-ACK in uplink time slot #n, but fails to explicitly teach,
a first scheduled uplink (UL) transmission.
However, in the same field of endeavor, Takeda teaches, 
a first scheduled uplink (UL) transmission (Takeda; in NR, a value of a certain field in DCI (for example, DCI format 1_0 or 1_1) used for scheduling of the PDSCH indicates feedback timing of the HARQ-ACK for the PDSCH. When the UE uses slot #n+k to transmit a HARQ-ACK for the PDSCH received in slot #n, the value of the certain field may be mapped to the value of k. The certain field is referred to as, for example, a PDSCH-HARQ feedback timing indication (PDSCH-to-HARQ_feedback timing indicator) field or the like, Par. 0038). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Han to include the use of feedback timing indicator as taught by Takeda in order to transmit feedback (Takeda ; Par. 0038).

Regarding claim 30, HAN teaches, A non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform operations comprising (Han; a UE, Par. 0032): 
determining, at a user equipment (UE), that a first uplink (UL) transmission corresponding to a first communication type (Han; FIG. 2A illustrates … the base station sends PDSCH carrying the URLLC traffic in the downlink slot #i, and the HARQ-ACK feedback corresponding to the PDSCH is sent in the uplink time slot #n, Par. 0069) having a first priority overlaps with a second scheduled UL transmission corresponding to a second communication type (Han; FIG. 2A illustrates … At slot #i+1, the base station schedules sending of the PUSCH on uplink slot #n, and the PUSCH carries eMBB data, Par. 0069) having a second priority, wherein the first priority is higher than the second priority (Han; In the case where the UCI message is sent on the PUCCH, at least one of the following conditions should be satisfied: the number of time domain symbols included in the PUCCH is equal to or less than the number of time domain symbols included in PUSCH; the starting symbol of the PUCCH is later than the starting symbol of the PUSCH; the priority of the traffic type corresponding to the PUCCH is higher than the priority of the traffic type corresponding to the PUSCH, Par. 0048); 
multiplexing at least a portion of the first scheduled UL transmission with at least a portion of the second scheduled UL transmission to generate a third UL transmission (Han; If eMBB uplink traffic scheduling is after URLLC downlink traffic transmission, URLLC HARQ-ACK is mapped to eMBB PUSCH in a form of puncturing or rate matching for sending, Par. 0070; In step 110, in a case where overlapped symbols of a plurality of uplink channels exist in time domain, a UE determines a sending mode of the plurality of uplink channels, Par. 0032); and 
transmitting, from the UE to a base station, the third UL transmission (Han; In step 120, the UE sends uplink signals carried by the uplink channels according to the determined sending mode, Par. 0033).  
Although Han teaches sending HARQ-ACK in uplink time slot #n, but fails to explicitly teach,
a first scheduled uplink (UL) transmission.
However, in the same field of endeavor, Takeda teaches, 
a first scheduled uplink (UL) transmission (Takeda; in NR, a value of a certain field in DCI (for example, DCI format 1_0 or 1_1) used for scheduling of the PDSCH indicates feedback timing of the HARQ-ACK for the PDSCH. When the UE uses slot #n+k to transmit a HARQ-ACK for the PDSCH received in slot #n, the value of the certain field may be mapped to the value of k. The certain field is referred to as, for example, a PDSCH-HARQ feedback timing indication (PDSCH-to-HARQ_feedback timing indicator) field or the like, Par. 0038). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Han to include the use of feedback timing indicator as taught by Takeda in order to transmit feedback (Takeda ; Par. 0038).

Regarding claim 2, HAN-Takeda teaches, The method of claim 1, wherein the first scheduled UL transmission comprises an acknowledgement (ACK) on a physical uplink control channel (PUCCH) (URLLC HARQ-ACK), a channel state information (CSI) on the PUCCH, a multiplexing of at least two or more of a scheduling request, the ACK, and the CSI on the PUCCH, an uplink shared channel (UL-SCH) on a physical uplink shared channel (PUSCH), or a multiplexing of at least two or more of the ACK, the CSI, and the UL-SCH on the PUSCH, and wherein the second scheduled UL transmission comprises a multiplexing of at least two or more of a second scheduling request, a second CSI, and a second ACK on the PUCCH (HAN; eMBB PUSCH and URLLC HARQ-ACK are used as examples, but the sent signals in conflict may be ... eMBB UCI and URLLC HARQ-ACK ... The eMBB ... UCI may be eMBB HARQ-ACK and/or eMBB CSI, Par. 0075-0076; physical uplink control channel (PUCCH) is mainly used for carrying uplink control information (UCI), Par. 0002).  
	
Regarding claim 10, HAN-Takeda teaches, The method of claim 1, wherein the first scheduled UL transmission comprises a channel state information (CSI) on a physical uplink control channel (PUCCH), a multiplexing of at least two or more of a scheduling request, an acknowledgement (ACK), and the CSI on the PUCCH (URLLC HARQ-ACK and URLLC CSI), an uplink shared channel (UL-SCH) on a physical uplink shared channel (PUSCH), or a multiplexing of at least two or more of the ACK, the CSI, and the UL-SCH on the PUSCH, and wherein the second scheduled UL transmission comprises a multiplexing of at least two or more of a second CSI, a second ACK, and a second UL-SCH on the PUSCH (HAN; eMBB PUSCH and URLLC HARQ-ACK are used as examples, but the sent signals in conflict may be ... may be eMBB PUSCH, eMBB UCI, URLLC HARQ-ACK and URLLC CSI ... The eMBB ... UCI may be eMBB HARQ-ACK and/or eMBB CSI, Par. 0075-0076; physical uplink control channel (PUCCH) is mainly used for carrying uplink control information (UCI), Par. 0002).  


Claim 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAN-Takeda in further view of HWANG et al. (HWANG hereafter) (WO 2018208087 A1).

Regarding claim 3, HAN-Takeda teaches, The method of claim 2, further comprising: 
bundling the second ACK into a particular number of bits (HAN; If a user needs to use PUCCH to send eMBB HARQ-ACK, URLLC CSI, URLLC HARQ-ACK information simultaneously, eMBB HARQ-ACK is bundled to 1 bit, Par. 0160).
HAN-Takeda fail to explicitly teach,
increasing a priority of the bundled second ACK to the first priority.
However, in the same field of endeavor, HWANG teaches, 
increasing a priority of the bundled second ACK to the first priority (HWANG; transmit a HARQ-ACK of a lower priority by bundling / multiplexing the HARQ-ACK channel of a higher priority, Bundled / multiplexed and transmitted in a channel having a high power, pg 23). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of HAN-Takeda to include the use of overlap rule as taught by HWANG in order to send low priority HARQ-ACK (HWANG; Pg 23).
 
Regarding claim 9, HAN-Takeda-HWANG teaches, The method of claim 3, wherein the first scheduled UL transmission includes the UL-SCH on the PUSCH, or the multiplexing of at least two or more of the ACK, the CSI, and the UL-SCH on the PUSCH, and wherein multiplexing the at least a portion of the first scheduled UL transmission with the at least a portion of the second scheduled UL transmission comprises multiplexing the bundled second ACK with the first scheduled UL transmission (HAN; If a user needs to use PUCCH to send eMBB HARQ-ACK, URLLC CSI, URLLC HARQ-ACK information simultaneously, eMBB HARQ-ACK is bundled to 1 bit, Par. 0160 & HWANG; transmit a HARQ-ACK of a lower priority by bundling / multiplexing the HARQ-ACK channel of a higher priority, Bundled / multiplexed and transmitted in a channel having a high power, pg 23).  
The rational and motivation for adding this teaching of HWANG is the same as for Claim 3.


Claim 14-16, 18, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAN-Takeda in further view of HUSS et al. (HUSS hereafter) (US 20180006771 A1).
  
Regarding claim 14, HAN-Takeda teaches, The apparatus of claim 13, wherein the first scheduled UL transmission comprises an acknowledgement (ACK) on a physical uplink control channel (PUCCH) (Han; FIG. 2A illustrates … the base station sends PDSCH carrying the URLLC traffic in the downlink slot #i, and the HARQ-ACK feedback corresponding to the PDSCH is sent in the uplink time slot #n, Par. 0069), wherein the second scheduled UL transmission comprises an uplink shared channel (UL- SCH) on a physical uplink shared channel (PUSCH) (Han; FIG. 2A illustrates … At slot #i+1, the base station schedules sending of the PUSCH on uplink slot #n, and the PUSCH carries eMBB data, Par. 0069) or a multiplexing of at least two or more of a channel state information (CSI), a second ACK, and the UL-SCH on the PUCCH (HAN; eMBB PUSCH and URLLC HARQ-ACK are used as examples, but the sent signals in conflict may be ... may be eMBB PUSCH, eMBB UCI, URLLC HARQ-ACK and URLLC CSI ... The eMBB ... UCI may be eMBB HARQ-ACK and/or eMBB CSI, Par. 0075-0076; physical uplink control channel (PUCCH) is mainly used for carrying uplink control information (UCI), Par. 0002), and wherein multiplexing the at least a portion of the first scheduled UL transmission with the at least a portion of the second scheduled UL transmission comprises puncturing one or more resource elements (REs)   on the PUSCH of the second scheduled UL transmission with one or more REs of the ACK of the first scheduled UL transmission (Han; If eMBB uplink traffic scheduling is after URLLC downlink traffic transmission, URLLC HARQ-ACK is mapped to eMBB PUSCH in a form of puncturing or rate matching for sending, Par. 0070.  
HAN-Takeda fail to explicitly teach,
resource elements (REs) of the UL-SCH  on the PUSCH.
However, in the same field of endeavor, HUSS teaches, 
resource elements (REs) of the UL-SCH  on the PUSCH (HUSS; The HARQ ACK/NACK resources are mapped to SC-FDMA symbols by puncturing the UL-SCH PUSCH data, Par. 0027). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of HAN-Takeda to include the use of subframe structure as taught by HUSS in order to send control signaling (HUSS; Par. 0012).
	
Regarding claim 15, HAN-Takeda-HUSS teaches, The apparatus of claim 14, wherein puncturing the one or more REs of the UL-SCH with the one or more REs of the ACK comprises replacing the one or more REs of the UL-SCH on the PUSCH of the second scheduled UL transmission with the one or more REs of the ACK of the first scheduled UL transmission (HUSS; element “ACK/NACK” Fig. 1; The HARQ ACK/NACK resources are mapped to SC-FDMA symbols by puncturing the UL-SCH PUSCH data, Par. 0027).  
The rational and motivation for adding this teaching of HUSS is the same as for Claim 1.

Regarding claim 16, HAN-Takeda-HUSS teaches, The apparatus of claim 14, wherein puncturing the one or more REs of the UL-SCH comprises: 
puncturing a first RE of the UL-SCH that is one orthogonal frequency division multiplexing (OFDM) symbol to the left of a last demodulation reference signal (DMRS) (HAN; the symbols that can be used for the UCI mapping are defined as non-demodulation reference signal (DMRS) symbols, Par. 0045 & HUSS; element “ACK/NACK” of symbol 10 Fig. 1; The HARQ ACK/NACK resources are mapped to SC-FDMA symbols by puncturing the UL-SCH PUSCH data, Par. 0027); and 
puncturing a second RE of the UL-SCH that is one OFDM symbol to the right of the last DMRS (HUSS; element “ACK/NACK” of symbol 12 Fig. 1; The HARQ ACK/NACK resources are mapped to SC-FDMA symbols by puncturing the UL-SCH PUSCH data, Par. 0027).  
The rational and motivation for adding this teaching of HUSS is the same as for Claim 1.

Regarding claim 18, HAN-Takeda-HUSS teaches, The apparatus of claim 14, wherein puncturing the one or more REs of the UL-SCH comprises refraining from puncturing a resource element (RE) of a demodulation reference signal (DMRS) (HAN; the symbols that can be used for the UCI mapping are defined as non-demodulation reference signal (DMRS) symbols, Par. 0045).  

Regarding claim 23, HAN-Takeda-HUSS teaches, The apparatus of claim 14, wherein the at least one processor is further configured to: 
determine, at the UE, that a fourth scheduled UL transmission corresponding to the first communication type overlaps with a fifth scheduled UL transmission corresponding to the second communication type (HAN; FIG. 2A … the base station sends PDSCH carrying the URLLC traffic in the downlink slot #i, and the HARQ-ACK feedback corresponding to the PDSCH is sent in the uplink time slot #n. At slot #i+1, the base station schedules sending of the PUSCH on uplink slot #n, and the PUSCH carries eMBB data, Par. 0069); and 
determine whether to puncture one or more REs of a second UL-SCH of the fifth scheduled UL transmission with one or more REs of the fourth scheduled UL transmission based on one or more conditions (HAN; the manner of puncturing is applicable to 1 to 2-bit HARQ-ACK messages or the case where PUCCH starting symbol configured for sending a HARQ-ACK message is the same as a starting symbol of the uplink data channel (i.e., the PUSCH) of the first data type, Par. 0084).


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAN-Takeda-HUSS in further view of SUN et al. (SUN hereafter) (US 20210022165 A1).

Regarding claim 19, HAN-Takeda-HUSS teaches, The apparatus of claim 14.
HAN-Takeda-HUSS fail to explicitly teach,
wherein the at least one processor is further configured to determine a number of resource elements (REs) in the ACK based on a payload size of the ACK, a beta factor corresponding to the ACK, and a modulation order corresponding to the ACK.
However, in the same field of endeavor, SUN  teaches, 
wherein the at least one processor is further configured to determine a number of resource elements (REs) in the ACK based on a payload size of the ACK, a beta factor corresponding to the ACK, and a modulation order corresponding to the ACK. (SUN; Q′.sub.ACK … represent the quantity of the REs used to send the HARQ ACK … Q.sub.m represents a modulation order, Par. 0024-0025 [Note that first equation has beta and payload size parameter]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of HAN-Takeda-HUSS to include the use of formula as taught by SUN  in order to calculate quantity of RE (SUN ; Par. 0024).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416